UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1362


In re: TRACY LAMONT CLARK,

                Petitioner.



   On Petition for Writ of Mandamus.        (1:11-cv-00542-WO-LPA)


Submitted:   September 4, 2013          Decided:    September 16, 2013


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tracy Lamont Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tracy Lamont Clark petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2006) petition.          He seeks an order from this

court directing the district court to act.          Our review of the

district court’s docket reveals that the district court denied

relief on Clark’s § 2254 petition in a order entered on July 28,

2013.   Accordingly,   because    the   district   court   has   recently

decided Clark’s case, we deny the mandamus petition as moot.          We

grant leave to proceed in forma pauperis.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       PETITION DENIED




                                   2